DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,752,562 to Mills
Mills ‘562 teaches limitations for a “temporary clamping fastener” –as shown and described, “comprising: a bushing having an inner cavity” - including 14 as shown, “an upper open end” –including open end as illustrated, “and a lower open end” – including the other open end as shown, “a pull shaft having an elongated body and a slot extending through the elongated body” – including 60, “wherein a portion of the pull shaft is disposed in the inner cavity of the bushing, and the pull shaft is configured to linearly translate relative to the bushing” – as shown and described, “and a clamp blade” – 82, “disposed within the slot of the pull shaft and rotatable between a stowed position where the clamp blade is housed within the slot and a deployed position where a portion of the clamp blade extends from the slot of the pull shaft to create an engagement surface for through-hole clamping, wherein the clamp blade rotates from the stowed position into the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” – as shown, described and otherwise recognized as being inherent capability of the prior art structure. 
	As regards claim 5, reference teaches further limitation of “a guide member defining a passageway” – an inner surface of 14, “wherein the pull shaft linearly translates within the passageway of the guide member” – as shown and described.  
	As regards claim 6, reference teaches further limitation of “the passageway of the guide member is defined by an annular wall, and wherein the annular wall of the guide member abuts against the clamp blade such that the clamp blade is retained in the stowed position by the annular wall of the guide member” – as indicated by Fig 3 for example.  
	As regards claim 7, reference teaches further limitation of “the passageway of the guide member includes an annular wall having a pair of slits that oppose one another” – 42, “and two separate portions of the clamp blade” – upper and lower sections, “each extend from a corresponding one of the pair of slits in the passageway of the guide member as the pull shaft is translated in the direction towards the upper open end of the bushing” – as shown and described. 
	As regards claim 9, reference teaches further limitation of “a biasing element that exerts a biasing force upon the clamp blade, wherein the biasing force urges the clamp blade into the deployed position as the pull shaft is translated in the direction towards the upper open end of the bushing” – 66 for example. 
	As regards claim 10, reference teaches further limitation of “the inner cavity of the bushing defines a keyed surface” – insofar as the inner cavity includes slots for the clamping blades, it provides a keyed surface inherently preventing rotation of the pull shaft relative to the bushing element.  

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Pat. No. 2,318,548 to Whitehead.
Whitehead ‘58 teaches limitations for a “temporary clamping fastener” – as shown and described, 

    PNG
    media_image1.png
    286
    405
    media_image1.png
    Greyscale

“comprising: a bushing” – including 15,16, “having an inner cavity” – including space accommodating 10, “an upper open end” – between portions of 16 as shown, “and a lower open end” – including the opening that is closer to 13, “a pull shaft having an elongated body and a slot extending through the elongated body” – 10, “wherein a portion of the pull shaft is disposed in the inner cavity of the bushing, and the pull shaft is configured to linearly translate relative to the bushing” – as shown and described, “and a clamp blade” – including at least the upper portion of 13 that is shown to be in engagement with 9 in Fig 1 for example, “disposed within the slot of the pull shaft and rotatable between a stowed position where the clamp blade is housed within the slot and a deployed position where a portion of the clamp blade extends from the slot of the pull shaft to create an engagement surface for through-hole clamping, wherein the clamp blade rotates from the stowed position into the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” – as shown, described and otherwise recognized by one of ordinary skill in the art as inherent to the teachings of the reference and wherein the positively recited structure of the claimed product is taught by the reference.
	As regards claim 5, reference teaches further limitation of “a guide member defining a passageway” – the inner passage of the cylindrical body of 15, “wherein the pull shaft linearly translates within the passageway of the guide member” – as shown and described.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 2,318,548 to Whitehead.
	As regards claim 2, reference teaches further limitation of “a nut” – including 17, “positioned in the upper open end of the bushing, wherein the nut is rotatable relative to the bushing” – although 17 is not within the axial extent of the opening between portions 16 in Fig 1 for example, one of ordinary skill in the art would recognize the inherent capability and/or obviousness for the nut to become located therein during use wherein 21 is significantly depressed relative to 15 as would occur during securement of relatively thicker layup of panels 9,9 as otherwise described. 
	As regards claim 3, reference teaches further limitation of “the nut defines a threaded aperture that is threadingly engaged with an upper end portion of the elongated body of the pull shaft” – as shown.  
	As regards claim 4, reference teaches further limitation of “the pull shaft linearly translates relative to the bushing as the nut is rotated relative to the bushing” – One of ordinary skill in the art would recognize as inherent and/or obvious to the prior art arrangement due to an increasing spring compression from rotation of the nut either drawing together the plates 9,9 or providing for them to become uncompressed and increase their total thickness. 
	As regards claim 6, reference teaches further limitation of “the passageway of the guide member is defined by an annular wall, and wherein the annular wall of the guide member abuts against the clamp blade such that the clamp blade is retained in the stowed position by the annular wall of the guide member” – Although not illustrated, one of ordinary skill in the art would recognize the inherent capability and/or obviousness to place the clamping blade in its stow position with respect to 10 and for it to be constrained there in a position with10/13 is positioned and geometrically retained within 15 at least during its insertion or withdrawal from that arrangement.   
	As regards claim 13, reference teaches limitations for a “temporary clamping fastener” – as shown, described and otherwise discussed in greater detail herein above, “comprising: a bushing defining an inner cavity, an upper open end, and a lower open end” – including 15 and 16, “a nut positioned in the upper open end of the bushing and rotatable relative to the bushing, wherein the nut defines a threaded aperture” – One of ordinary skill in the art would consider the recited arrangement to be obvious if not inherent to use of the disclosed geometry of the prior art as otherwise discussed in greater detail herein above wherein 21 is pressed toward 15 during intended operation, “a pull shaft defining an elongated body, an upper end portion, and a slot extending through the elongated body of the pull shaft” – 10, “wherein the upper end portion of the pull shaft is threadingly engaged with the threaded aperture of the nut” – as shown and described, “and wherein a portion of the pull shaft is disposed with the inner cavity of the bushing and is configured to linearly translate relative to the bushing as the nut is rotated relative to the bushing” – as discussed in greater detail herein above, “and a clamp blade” – including at least the top portion of 13 that is in engagement with 9 as shown in Fig 1, “disposed within the slot of the pull shaft and rotatable between a stowed position wherein the clamp blade is housed within the slot and a deployed position and a portion of the clamp blade extends out of the slot of the pull shaft to create an engagement surface for through-hole clamping, wherein the clamp blade rotates from the stowed position into the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” – One of ordinary skill in the art would consider operation as broadly recited to be obvious if not inherent to the disclosed geometry and intended use of the prior art arrangement. 
As regards claim 14, reference teaches limitations for a “a guide member defining a passageway, wherein the pull shaft linearly translates within the passageway of the guide member” – the cylindrical body of 15.  
As regards claim 18, reference teaches and/or makes obvious limitations for a “method of installing a temporary clamping fastener to a through-hole that is part of a multi-layer assembly” – as shown in Fig 1, “the method comprising: rotating a nut having a threaded aperture that is positioned at an upper open end of a bushing” – as disclosed and otherwise discussed herein above as being obvious with respect to use with a panel layup thicker than illustrated wherein the nut is positioned within the axial extent of the open end defined by portions 16. 
	Although the reference discloses a bushing including 15,16, the reference does not explicitly teach “wherein the bushing is disposed within a primary pilot hole of the multi-layer assembly”, it would have been obvious to one of ordinary skill in the art to provide a pilot hole within a panel layup thick enough to accommodate the portion 15 in order to stabilize the mounting arrangement and otherwise reduce its projection from the panels’ surface as design choice and/or engineering expedient, such arrangement being well known in the art where examiner takes Official Notice that panels’ layup having pilot hole accommodating a portion of the clamping fastener is well known in the art and would not otherwise affect function of the prior art clamping fastener, “translating a pull shaft in a linear direction towards the upper open end of the bushing” – One of ordinary skill in the art would recognize that translating the pull shaft during turning of the nut to increase spring tension and thereby pull panels together would have been obvious to one of ordinary skill in the art, “wherein an upper end portion of an elongated body of the pull shaft is engaged with the threaded aperture of the nut” – as shown, “and rotating the nut causes the pull shaft to translate in the linear direction” – as discussed herein above, “rotating a clamp blade disposed within a slot of the pull shaft from a stowed position wherein the clamp blade is housed within the slot into a deployed position” – as shown and described, “and the clamp blade is rotated to the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” – inherent to the clamp blade making contact and becoming forced into the fully deployed clamping position as the pull shaft moves in a direction of the open end, “and extending the clamp blade out of the slot of the pull shaft to create an engagement surface for providing through-hole clamping of the multi-layer assembly” – as shown and described.
As regards claim 19, the prior art arrangement teaches and/or makes obvious broadly-recited limitations of “exerting a biasing force upon the clamp blade by a biasing element and urging the clamp blade towards the deployed position as the pull shaft is translated in the direction towards the upper open end of the bushing by the biasing force exerted by the biasing element” – inasmuch as the prior art spring provides a biasing force to translate the pull shaft and wherein that biasing force is in turn resisted by the clamping surfaces of the clamping blade against the clamped panels which effectively biases the blade into the fully deployed clamp position, the prior art inherently teaches broad limitation.

Allowable Subject Matter
Claims 11, 12, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are not entirely persuasive.  
As regards the Anderson ‘077 reference, although it teaches structure corresponding to broad limitation for ‘bushing’, it does not fairly and fully teach all limitations including the bushing being open at both ends.  Accordingly, rejections in view of that reference have been withdrawn.  A new grounds of rejection, not necessitated by amendment is indicated however.  Arguments regarding function of a ‘bushing’ have been considered but are not persuasive especially in view of the present disclosure, and teachings of the prior art.  It is examiner’s position that the term has attained broad and disparate accepted use in the art wherein a bushing may refer to a small piece connecting other parts such as pipes, a friction bearing, a load bearing, a stuffing, a grommet without requiring any common particular shape or geometry.  Consequently, the term is properly interpreted broadly in accordance with its broad meaning with exception of those limitations explicitly defining its structure and geometry.
Arguments regarding the Whitehead ‘548 reference are not persuasive at least because the claim is not as specific as the arguments.  The recitation of a stowed position wherein the clamp blade is housed within the slot does not limit the invention to a ‘clamp blade’ being the entirety of a/the part, such as part 13 of the reference wherein a functional portion of 13 anticipates limitation for clamp blade and a part of 13 that is capable of arrangement as recited anticipates limitation.  It is also not persuasive because limitation of ‘housed in’ does not require an entirety of a portion which anticipates limitation for clamp blade to be stowed entirely within the slot so long as a space is provided in the slot to accept at least a portion of a/the clamp blade.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
Inasmuch as Applicant’s Response did not necessitate the new grounds of rejection, this Office action is not made final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677